DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because Figures 9, 10, 11, 12, 13, and 16 contain color elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 15, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, and 4 of U.S. Patent No. US 10,517,561 (cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been obvious over the patent claims. Specifically, the difference between St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 1, 2, 6, 7, 8, 9, 15, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 13, 7, 8, 12, and 4 of U.S. Patent No. 10,842,462 (cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been obvious over the patent claims. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple x-ray sources, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. With respect to claim 7, patent claim 1 recites that the radio-opaque markers are each disposed in a fixed position relative to the x-ray source, thus it would be understood that they would also be in a fixed position relative to one another.
Claims 1, 2, 6, 7, 8, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, (5 or 8), (5 or 8), 5, and 7 of copending Application No. 17/082,080 (reference they would have been obvious over the reference claims. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple x-ray sources, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. With respect to claim 7, reference claim 5 recites that the radio-opaque markers are coupled to a radiolucent support, thus it would be understood that they would also be in a fixed position relative to one another. Further, reference claim 8 recites that the radio-opaque markers are rigidly attached to an x-ray head, thus it would be understood that they would also be in a fixed position relative to one another
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 (Double Patenting) and/or any other relevant rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
et al. (US 2006/0039591 A1, cited by Applicant) discloses an x-ray apparatus (abstract), comprising a radiation source (120), a radiation detector (130), and radiopaque markers (par. [0040]). Zettel further discloses removal of the radiopaque markers to form calibrated images (par. [0040]). Zettel does not appear to disclose or reasonably suggest a plurality of radiopaque markers coupled to a portion of the x-ray head and disposed in a radiation path extending from the x-ray source to a detector mechanically uncoupled from the x-ray source, or the step of calculating a detector position relative to the x-ray source according to identified marker positions as claimed.
Claims 2-19 would be allowable for reasons of dependency if the above rejections were to be overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	18 January 2022